Citation Nr: 0501706	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  99-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a back disability, based upon treatment 
by the Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
July 1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York.

The veteran requested and was scheduled for a hearing before 
the Board at the RO in March 2004.  The veteran did not 
report for his scheduled hearing, and did not request that 
his hearing be rescheduled.


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA),  Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that, in support of his original claim, 
the veteran submitted two statements made by a private 
physician.  Those statements relate to a claim for Worker's 
Compensation, and refer to various private medical records.  
However, such private medical records have not been obtained.  
Moreover, the determination of the New York State Worker's 
Compensation Board is also absent from the record.  These 
records are pertinent to the veteran's claim for benefits 
pursuant to 38 U.S.C.A. § 1151, and should be obtained prior 
to further adjudication of the veteran's claim.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

The veteran should be specifically 
advised that medical evidence tending to 
demonstrate that his low back disability 
was caused or aggravated by VA treatment 
would be supportive of his claim and that 
he should either submit such evidence or 
provide identifying information and any 
necessary authorization to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should contact the 
appropriate state agency and obtain a 
copy of any determinations made with 
regard to the veteran's claim for 
Worker's Compensation, to include all 
medical records upon which the 
determinations were made.

4.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of the 
claimed back disability. The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.  The examiner should 
identify any currently present back 
disability.  The examiner should provide 
an opinion, based upon the claims folder 
review and the examination results, as to 
whether it is at least as likely as not 
that treatment rendered by VA resulted 
caused or permanently worsened any back 
disability.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA, or 
an event not reasonably foreseeable.  The 
supporting rationale for all opinions 
provided must be set forth in the 
examination report.

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


